DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant amendment filed 07/18/2022 has been entered and is currently under consideration.  Claim 1-4 and 10-25 are allowed.
Allowable Subject Matter
Claims 1-4 and 10-25 allowed.
Regarding claim 1, Vermilye (US 4852805 of record) teaches:
A compression mold assembly for forming a cascade for a thrust reverser assembly (two piece mold 96, 98; col 5, ln 58-ln 66), comprising:
a first die element is positioned at an internal side of the preform of the cascade to be formed (Fig 8-10: tooling die 96) and a second die element is positioned at an external side of the polymer preform of the cascade to be formed between the first die element and the second die element (Fig 8-10: tooling die 98; col 3, ln 1-15), wherein:
the first and second die elements define an axis of alignment such that a line of removal of a formed preform of the cascade to the first die and the second die elements is positioned perpendicular relative to a plane which extends perpendicular to the axis of alignment (Fig 8-10; axis of alignment and line of removal are in the up/down axis in Fig 9);
a first die portion, which extends from the first die element, comprises a first curved surface which forms an interior surface of a first strong back within a cell of the polymer preform of the cascade to be formed by the compression mold assembly (Annotated Vermilye Fig 8-10, Fig 8-10), wherein a width of the first curved surface of the first die portion narrows as the first curved surface extends away from the first die element Fig 8-10;
a second die portion, which extends from the second die element, comprises a first curved surface which forms an interior surface of a second strong back within the cell of the preform of the cascade to be formed by the compression mold assembly; the second die portion comprises a second curved surface which forms an interior surface of a first vane positioned on a forward side of the cell of the preform of the cascade to be formed by the compression mold assembly (Annotated Vermilye Fig 8-10, Fig 8-10); and
the first die portion further comprises a wall assembly which comprises a first wall member, which extends along the line of removal and a second wall member which extends in an angular direction relative to the first wall member wherein the first wall member and the second wall member of the wall assembly of the first die portion form an interior surface of a second vane positioned on an aft side of the cell of the preform of the cascade to be formed by the compression mold assembly (Annotated Vermilye Fig 8-10, Fig 8-10).
the first curved surface of the first die portion extends to a distal end of the first curved surface and the distal end terminates at a third wall member of the first die portion with the third wall extending away from the distal end along the line of removal (Annotated Vermilye Fig 8-10, Fig 8-10);
a fourth wall member of the first die portion extends from the third wall member in a direction toward the first curved surface of the second die portion, which forms an interior surface of the second strong back of the cell of the preform of the cascade to be formed by the compression mold assembly (Annotated Vermilye Fig 8-10, Fig 8-10).

    PNG
    media_image1.png
    695
    861
    media_image1.png
    Greyscale

Vermilye does not teach the second die portion includes a first wall member and the second die portion includes a second wall member which extends from the first wall member of the second die portion such that with the first die element and the second die element in operational compression position, the third wall member of the first die portion and the first wall member of the second die portion are positioned spaced apart from one another and the fourth wall member of the first die portion and the second wall member of the second die portion are positioned spaced apart from one another for forming a wall in the preform of the cascade to be formed by the compression mold assembly to extend between a formed interior surface of the first strong back and an interior surface of the second strong back of the preform of the cascade to be formed by the compression mold assembly.
The prior art of record fails to teach the above limitations either alone or in combination.
Therefore claim 1 is allowed.
Claims 2-4 and 10-14 are allowed due to dependency on claim 1.
Claim 15 is allowed for similar reasons to claim 1.
Claims 16-25 are allowed due to dependency on claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/ALEXANDER A WANG/             Examiner, Art Unit 1741               

                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743